



Exhibit 10.10




































Dow Inc.
Voluntary Deferred Compensation Plan
For Non-Employee Directors


Restated and Effective as of April 1, 2019


82

--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 
 
 
Page


ARTICLE I PURPOSE AND EFFECTIVE DATE
1


ARTICLE II DEFINITIONS
2


 
2.01.
 
Administrator
2


 
2.02.
 
Appeals Administrator
2


 
2.03.
 
Beneficiary
2


 
2.04.
 
Board
2


 
2.05.
 
Change in Control
2


 
2.06.
 
Code
3


 
2.07.
 
Common Stock
3


 
2.08.
 
Company
3


 
2.09.
 
Deferral Account
3


 
2.10.
 
Deferral Amount
3


 
2.11.
 
Deputy Administrator
4


 
2.12.
 
Domestic Partner
4


 
2.13.
 
Eligible Compensation
5


 
2.14.
 
Eligible Director
5


 
2.15.
 
Fair Market Value
5


 
2.16.
 
Form of Payment
5


 
2.17.
 
Hardship Withdrawal
5


 
2.18.
 
Hypothetical Investment Benchmark
5


 
2.19.
 
Initial Claims Reviewer
5


 
2.20.
 
Participant
5


 
2.21.
 
Participant Agreement
5


 
2.22.
 
Phantom Share Units
6


 
2.23.
 
Plan
6


 
2.24.
 
Plan Year
6


 
2.25.
 
Section 16 Participant
6


 
2.26.
 
Separation from Board Service
6


 
2.27.
 
Section 409A
6


 
2.28.
 
Time of Payment
6


 
2.29.
 
Unforeseeable Emergency
6


 
2.30.
 
Valuation Date
7


ARTICLE III ADMINISTRATION
8


 
3.01.
 
Duties and Powers of the Administrator
8


 
3.02.
 
Designation of Additional Administrators and Delegation of Administrative
Responsibilities
8


 
3.03.
 
Decisions of Administrators
9


 
3.04.
 
Indemnification
10


 
3.05.
 
Claim and Review Procedure
10


 
3.06.
 
Commencement of Legal Action
11


 
3.07.
 
Forum Selection
13


 
3.08.
 
Expenses
13





83

--------------------------------------------------------------------------------





ARTICLE IV PARTICIPATION AGREEMENT
14


 
4.01.
 
Participation Agreement
14


 
4.02.
 
Contents of Participation Agreement
14


 
4.03.
 
Modification or Revocation of Election by Participant
14


ARTICLE V DEFERRED COMPENSATION
15


 
5.01.
 
Elective Deferred Compensation
15


 
5.02.
 
Vesting of Deferral Account
15


ARTICLE VI MAINTENANCE AND INVESTMENT OF ACCOUNTS
16


 
6.01.
 
Maintenance of Accounts
16


 
6.02.
 
Hypothetical Investment Benchmarks
16


ARTICLE VII BENEFITS
19


 
7.01.
 
Time and Form of Payment
19


 
7.02.
 
Changing Form of Benefit
19


 
7.03.
 
Survivor Benefit
19


 
7.04.
 
Hardship Withdrawal
20


 
7.05.
 
Change of Control
20


 
7.06.
 
Permitted Acceleration of Distributions
20


 
7.07.
 
Permitted Delays in Distribution
21


 
7.08.
 
Administrative Provisions Regarding Distributions
21


 
7.09.
 
Disputed Payments and Refusals to Pay
23


ARTICLE VIII BENEFICIARY DESIGNATION
24


 
8.01.
 
Beneficiary Designation
24


 
8.02.
 
No Beneficiary Designation
24


ARTICLE IX AMENDMENT AND TERMINATION OF PLAN
25


 
9.01.
 
Amendment
25


 
9.02.
 
Right to Terminate and Manner of Termination
25


ARTICLE X MISCELLANEOUS
26


 
10.01.
 
Plan is Binding
26


 
10.02.
 
Effect of Plan on Service Relationship
26


 
10.03.
 
Governing Law
26


 
10.04.
 
Tax Withholding
26


 
10.05.
 
Savings Clause
26


 
10.06.
 
Notices
26


 
10.07.
 
Waiver
27


 
10.08.
 
Reliance on Information Provided
27


 
10.09.
 
Plan Interpretation and Section 409A
27


 
10.10.
 
Scrivener's Errors
28


 
10.11.
 
Privilege
28


 
10.12.
 
Rules of Construction
28


 
10.13.
 
Unfunded Plan
29


 
10.14.
 
Nonassignability
29


 
10.15.
 
Underlying Incentive Plans and Programs
29













- ii -


84

--------------------------------------------------------------------------------





ARTICLE I


PURPOSE AND EFFECTIVE DATE


The Dow Inc. Voluntary Deferred Compensation Plan for Non-Employee Directors
(the “Plan,”) provides non-employee directors of Dow Inc. with the opportunity
to elect to defer receipt of their compensation from Dow Inc. and to have these
deferred amounts treated as if invested in specified Hypothetical Investment
Benchmarks. The Plan shall be effective for deferrals made hereunder on or after
January 1, 2005. Effective October 11, 2006, the Hypothetical Investment
Benchmarks were changed, as reflected in Appendix A.
The instant restated Plan document is adopted effective as of April 1, 2019 and
was amended and restated to (1) reflect the corporate restructuring of Dow Inc.
and its subsidiaries in anticipation of, and in connection with, its spinoff
from DowDuPont Inc., (2) conform certain administrative and governance
provisions to corresponding provisions in other retirement plans sponsored by
Dow Inc. and its subsidiaries, and (3) make certain other changes deemed
desirable by Dow Inc.


85

--------------------------------------------------------------------------------





ARTICLE II


DEFINITIONS


For the purposes of this Plan, the following words and phrases shall have the
meanings indicated, unless the context clearly indicates otherwise:
2.01.     Administrator


“Administrator” shall mean the person, group of persons, or entity responsible
for administering the Plan, as provided in Section 3.01. The Compensation
Committee of the Board of Directors of Dow Inc. is the Administrator, except to
the extent a different person group of persons or entity is designated as the
Administrator pursuant to Section 3.02(a) or the Administrator delegates its
responsibilities to another person, group of persons, or entity pursuant to
Section 3.02(d).
2.02.     Appeals Administrator


“Appeals Administrator” shall mean the person, group of persons, or entity
responsible for reviewing adverse benefit determinations under the Plan. The
Compensation Committee of the Board of Directors of Dow Inc. is the Appeals
Administrator, except to the extent a different person, group of persons or
entity is designated as the Appeals Administrator pursuant to Section 3.02(a) or
the Appeals Administrator delegates its responsibility for deciding appeals to
another person, group of persons or entity pursuant to Section 3.02(d).
2.03.     Beneficiary


"Beneficiary" shall mean the person, persons or entity designated by the
Participant, or otherwise determined under Article VIII, to receive any benefits
payable under the Plan pursuant to Article VIII.
2.04.     Board


“Board” shall mean the board of directors of Dow Inc.
2.05.     Change of Control


A “Change of Control” under the Plan shall be deemed to have occurred on:     
a.
the date that any one person, or more than one person acting as a group,
acquires ownership of stock of Dow Inc. that, together with stock held by such
person or group, constitutes more than 50 percent of the total fair market value
or total voting power of the stock of Dow Inc.;

b.
the date that a majority of the members of the Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the directors before the date of the appointment or election;

c.
the date that any one person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) ownership of stock of Dow
Inc. possessing 30 percent or more of









- 2 -


86

--------------------------------------------------------------------------------





the total voting power of the stock of Dow Inc.; or
d.
the date that any one person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) assets from Dow Inc. that
have a total gross fair market value equal to or more than 40 percent of the
total gross fair market value of all of the assets of Dow Inc. immediately
before such acquisition or acquisitions, provided that the following asset
transfers shall not result in a Change of Control: (i) a transfer of assets to a
stockholder of Dow Inc. in exchange for or with respect to its stock, (ii) a
transfer to a corporation, 50 percent or more of the total value or voting power
of which is owned directly or indirectly, by Dow Inc., (iii) a transfer to a
person, or more than one person acting as a group, that owns 50 percent or more
of the stock of Dow Inc., or (iv) a transfer to an entity, at least 50 percent
of the total value or voting power of which is owned, directly or indirectly, by
a person described in clause (iii).

This definition of “Change of Control” is intended to satisfy the definition of
a “change in the ownership or effective control of a corporation, or a change in
the ownership of a substantial portion of the assets of a corporation” as
defined in Treas. Reg. § 1.409A-3(i)(5) (or any successor provision thereto),
and in no circumstance shall an event be treated as a Change of Control unless
this Section 2.05 complies with such requirements.
2.06.     Code


“Code” shall mean the Internal Revenue Code of 1986, as amended.
2.07. Common Stock


“Common Stock” shall mean the common stock of Dow Inc., or any successor entity
or entities or other controlled group member of Dow Inc. that is listed on the
New York Stock Exchange or such other publicly-traded stock exchange, as
determined by the Administrator.
2.08.     Company


“Company” shall mean Dow Inc. and any other entity that is included in the Dow
Controlled Group. The Dow Controlled Group for this purpose shall mean a
controlled group of corporations within the meaning of section 414(b) or section
414(c) of the Code or an affiliated service group within the meaning of section
414(m) of the Code with respect to Dow Inc. and any other entity required to be
aggregated with Dow Inc. under section 414(o) of the Code.
2.09.     Deferral Account


“Deferral Account” shall mean the notional account established for record
keeping purposes for each Participant pursuant to Article VI.
2.10.     Deferred Amount


“Deferred Amount” shall mean the amount deferred pursuant to Section 4.02.






- 3 -


87

--------------------------------------------------------------------------------





2.11.     Deputy Administrator


“Deputy Administrator” shall mean the person, group of persons, or entity
designated as the Deputy Administrator pursuant to Sections 3.02(a) and (d). The
Deputy Administrator is responsible for performing certain administrative and
ministerial functions of the Plan, as provided in Section 3.02(b).
2.12.     Domestic Partner


“Domestic Partner” shall mean shall mean the person with whom the Participant is
in a Domestic Partnership on the Participant’s date of death or other
determination date. For purposes of this definition, “Domestic Partnership”
means two people claiming to be “domestic partners” who meet all of the
requirements of paragraph 2.12(a) or all of the requirements of paragraph
2.12(b):
(a)    Requirements of paragraph (a):
a.
the two people live together on the determination date;

b.
the two people are not married to other persons;

c.
the two people are each other’s sole domestic partner in a committed
relationship similar to a legal marriage and with the intent to remain in the
relationship indefinitely;

d.
each of the two people is legally competent and able to enter into a contract;

e.
the two people are not related to each other in a way which would prohibit legal
marriage;

f.
in entering the relationship with each other, neither of the two people is
acting fraudulently or under duress;

g.
the two people are financially interdependent with each other; and

h.
both people have signed a statement acceptable to the Administrator that has
been provided to the Administrator, and there has been no change in
circumstances that would render such statement invalid as of the determination
date.

(b)    Requirements of paragraph (b):
a.
evidence satisfactory to the Administrator is provided that the two people are
registered as domestic partners or partners in a civil union in a state or
municipality or country that legally recognizes such domestic partnerships or
civil unions; and

b.
each of the two people has signed a statement acceptable to the Administrator
and have provided it to the Administrator.





















- 4 -


88

--------------------------------------------------------------------------------





2.13.     Eligible Compensation


“Eligible Compensation” shall mean any:
a.
annual retainers and fees paid by Dow Inc. to Eligible Directors; and

b.
other compensation related to deemed to be Eligible Compensation by the
Administrator.

2.14.     Eligible Director


“Eligible Director” shall mean a member of the Board (or of the board of
directors of such other Company authorized to participate in the Plan) who is
not an employee of the Company.
2.15.     Fair Market Value
  
“Fair Market Value” of a share of Common Stock shall mean the closing price of
Common Stock on the New York Stock Exchange on the most recent day on which the
Common Stock was so traded that precedes the date the Fair Market Value is to be
determined.
2.16.     Form of Payment
 
“Form of Payment” shall mean payment in a lump sum or annual installments not to
exceed 10 years as set forth in Section 7.01(b).
2.17.     Hardship Withdrawal


“Hardship Withdrawal” shall mean the early payment of all or part of the balance
in a Deferral Account(s) in the event of an Unforeseeable Emergency.
2.18.     Hypothetical Investment Benchmark


“Hypothetical Investment Benchmark” shall mean the phantom investment
benchmarks, which are used to measure the return credited to a Participant’s
Deferral Account as set forth in Section 6.02.
2.19.     Initial Claims Reviewer


“Initial Claims Reviewer” shall mean the person, group of persons or entity
designated as the Initial Claims Reviewer pursuant to Sections 3.02(a) and (d).
The Initial Claims Reviewer is responsible for deciding benefit claims under the
Plan (i.e., first level claims for benefits).
2.20.     Participant


“Participant” shall mean an Eligible Director who makes an election to
participate in this Plan by filing a Participation Agreement as provided in
Article IV, or who no longer qualifies as an Eligible Director but still has a
Deferral Account under the Plan.
2.21.     Participation Agreement


“Participation Agreement” shall mean an agreement filed by an Eligible Director
in accordance with Article IV.




- 5 -


89

--------------------------------------------------------------------------------





2.22.     Phantom Share Units


“Phantom Share Units” shall mean Deferred Amounts that are deemed to be invested
in the Dow Inc. Index Fund and converted into units in the manner set forth in
Section 6.02.
2.23     Plan


“Plan” shall mean the Dow Inc. Voluntary Deferred Compensation Plan For
Non-Employee Directors as set forth herein, together with any and all amendments
and supplements hereto.
2.24.     Plan Year


“Plan Year” shall mean the twelve-month period beginning January 1 and ending
December 31.
2.25.     Section 16 Participant


“Section 16 Participant” shall mean an officer or director of Dow Inc. required
to report transactions in Dow Inc. securities to the Securities and Exchange
Commission pursuant to section 16(a) of the Securities Exchange Act of 1934.
2.26.     Separation from Board Service


“Separation from Board Service” or “Separates from Board Service” shall mean a
“separation from service” within the meaning of Section 409A.
2.27.     Section 409A


“Section 409A” means Code section 409A, as may be amended from time to time, and
the regulations or other guidance issued thereunder, as may be promulgated from
time to time.
2.28.     Time of Payment


“Time of Payment” shall mean (i) in the month of July following Separation from
Board Service; (ii) in the month of July following the first anniversary of
Separation from Board Service; or (iii) in the month of July following the
Participant’s 72nd birthday. In addition, Time of Payment also may mean, in
accordance with Section 7.05 of the Plan, payment within thirty (30) days after
a Change of Control.
2.29.     Unforeseeable Emergency
 
“Unforeseeable Emergency” shall mean (i) severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in Code section 152(a)) of the
Participant, (ii) loss of the Participant’s property due to casualty, or (iii)
other similar extraordinary and unforeseeable circumstances arising as a result
of events beyond the control of the Participant as determined by the
Administrator. The amount of the distribution may not exceed the amounts
necessary to satisfy such emergency plus amounts necessary to pay taxes
reasonably anticipated as a result of the distribution, after taking into
account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise, by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship) or by cessation of the Participant’s
deferrals under the Plan.


- 6 -


90

--------------------------------------------------------------------------------





2.30.     Valuation Date


“Valuation Date” shall mean the last day of each calendar month or such other
date as the Administrator in its sole discretion may determine.


















































- 7 -


91

--------------------------------------------------------------------------------





ARTICLE III


ADMINISTRATION




3.01.     Duties and Powers of the Administrator


The Administrator shall be responsible for the administration of the Plan and
shall have the power and authority to control and manage the operation and
administration of the Plan.
The principal duty of the Administrator shall be to see that the Plan is carried
out in accordance with its terms. The responsibility and authority of the
Administrator shall include, but shall not be limited to, the following duties
and powers:
a.
To promulgate and enforce such rules and regulations and prescribe the use of
such forms as it shall deem necessary or appropriate for the proper and
efficient administration of the Plan;

b.
To interpret the Plan and to resolve any possible ambiguities, inconsistencies
and omissions therein or therefrom;

c.
To decide all questions of fact arising under the Plan;

d.
To prepare and disseminate communications to Participants and Beneficiaries as
are necessary or appropriate to properly administer the Plan;

e.
To retain third-party administrators, consultants, accountants, actuaries, and
other individuals or entities as it deems necessary or advisable to assist it in
fulfilling its responsibilities under the Plan, to monitor the performance of
such individuals and entities, to decide whether to discontinue the services of
such individuals and entities, and to make payment to such individuals and
entities in accordance with the terms of the Plan; and

f.
To settle or compromise any claim or dispute involving the Plan and enforce any
release of a claim against the Plan or any covenant not to sue the Plan; and

g.
To authorize other Companies to participate in the Plan.



3.02.     Designation of Administrators and Allocation and Delegation of
Administrative Responsibilities


a.
Designation of administrators. Dow Inc., as the Plan sponsor, may: (i) designate
one more persons to serve as the Deputy Administrator or Initial Claims
Reviewer, through an action of the Administrator or its designee; and (ii)
designate one or more persons, groups of persons, or entities to serve as the
Administrator or Appeals Administrator, in addition to or in lieu of the
Administrator or Appeals Administrator named in the plan document, through an
action of the Board or of such other person as the Board shall designate.

b.
Deputy Administrator. The Deputy Administrator shall be responsible for
performing certain administrative and ministerial functions under the Plan,
subject to oversight by the









- 8 -


92

--------------------------------------------------------------------------------





Administrator. The Deputy Administrator shall be responsible for determining in
the first instance issues related to eligibility, Deferral Accounts,
Hypothetical Investment Benchmarks, distribution of Deferred Amounts,
determination of account balances, crediting of hypothetical earnings and
debiting of hypothetical losses, withdrawals, deferral elections, and any other
duties concerning the day-to-day operation of this Plan. The Administrator shall
have discretion to delegate such additional duties to the Deputy Administrator
as it may determine. The Deputy Administrator shall have authority to retain
third-party administrators, consultants, accountants, actuaries, and other
individuals or entities as he or she deems necessary to carry out his or her
responsibilities under the Plan.
Notwithstanding any provision of the Plan to the contrary, the Administrator or
the Board shall have exclusive responsibility for all administrative functions
under the Plan to the extent necessary to prevent adverse consequences under
Section 16 of the Exchange Act.
c.
Allocation of administrative responsibilities. If there is more than one
Administrator, or if the Administrator consists of more than one person, group
of persons, or entity, such Administrator may allocate its administrative
responsibilities among such persons, group of persons, or entities. Similarly,
if any of the Deputy Administrator, Initial Claims Reviewer, or Appeals
Administrator consists of more than one person, group of persons or entity, such
Deputy Administrator, Initial Claims Reviewer, or Appeals Administrator may
allocate its administrative responsibilities among such persons, groups of
persons or entities.

d.
Delegation of administrative responsibilities. The Administrator, Deputy
Administrator, Initial Claims Reviewer, and Appeals Administrator may designate
other persons, groups of persons or entities to carry out their responsibilities
under the Plan, provided that such delegation is consistent with the terms of
the Plan and the Administrator’s, Deputy Administrator’s, Initial Claims
Reviewer’s, or Appeals Administrator’s duties and responsibilities under the
Plan.

e.
Authority of delegees. Unless an instrument delegating authority to a delegee
specifies otherwise, the delegee shall have the same discretionary powers in
carrying out such delegated responsibility as the delegor would have if it had
carried out the responsibility itself, and the provisions of Section 3.03 shall
apply to such delegee.



3.03.     Decisions of Administrators


a.
The Administrator, Deputy Administrator, Initial Claims Reviewer, and Appeals
Administrator shall have the sole and absolute discretion to interpret the Plan
documents, make findings of fact and decide any matters arising with respect to
their assigned duties and powers under the Plan, and may adopt such rules and
procedures as they deem necessary, desirable, or appropriate to carry out their
responsibilities under the Plan. In particular: (i) the Administrator and the
Deputy Administrator shall have the sole and absolute discretion to decide
administrative issues and to exercise the duties and powers set forth in the
Plan and shall

have such discretionary power as may be necessary in order to carry out those
duties and














- 9 -


93

--------------------------------------------------------------------------------





powers; and (ii) the Initial Claims Reviewer and Appeals Administrator shall
have the sole and absolute discretion to decide claims and appeals as described
in Section 3.05 and to exercise the duties and powers set forth in Section 3.05,
and shall have such discretionary power as may be necessary in order to carry
out those duties and powers.
b.
The determinations and rules of the Administrator, Deputy Administrator, Initial
Claims Reviewer, and Appeals Administrator or other administrator upon any
question of fact, interpretation, definition or procedure relating to the Plan
or any other matter relating to the Plan shall be conclusive and binding on all
persons having an interest in the Plan, except that (i) the determinations of
the Initial Claims Reviewer are subject to review by the Appeals Administrator;
(ii) the determinations of the Initial Claims Reviewer and Appeals Administrator
are subject to the interpretations of the Plan document by the Administrator;
and (iii) the determinations of the Deputy Administrator are subject to the
interpretations of the Plan document by the Administrator. If challenged in
court, the determinations of the Administrator, Deputy Administrator, Initial
Claims Reviewer, and Appeals Administrator shall not be subject to de novo
review and shall not be overturned unless proven to be arbitrary and capricious
based upon the evidence presented to, or considered by, the Administrator,
Deputy Administrator, Initial Claims Reviewer, or Appeals Administrator at the
time of its determination.



3.04.     Indemnification


Dow Inc. agrees to indemnify and to defend to the fullest extent permitted by
law any employee or former employee of the Company or member of the Board who is
serving or has served as an Administrator, Deputy Administrator, Initial Claims
Reviewer, Appeals Administrator, any delegee of each the Administrator, the
Initial Claims Reviewer or the Appeals Administrator (irrespective of whether
such delegation is provided in writing, orally or by action), and any Board
member, officer, employee, or former employee of a Company who acts on behalf of
the Administrator, Deputy Administrator, Initial Claims Reviewer, Appeals
Administrator, or delegee with respect to the Plan against all liabilities,
damages, costs and expenses (including attorneys’ fees and amounts paid in
settlement of any claims approved by Dow Inc.) occasioned by any act or omission
to act in connection with the Plan, if such act or omission is in good faith.
Notwithstanding the foregoing, nothing in this indemnification provision extends
any indemnification rights to any third-party service providers, except for any
indemnification rights that may be provided in written contracts between Dow
Inc. or the Plan and such third-party service providers.
3.05.     Claim and Review Procedure


a.
Initial Claims. If the Initial Claims Reviewer receives a written claim for
benefits from a Participant or other individual, the Initial Claims Reviewer
shall review such claim in accordance with this Section 3.05. If the Initial
Claims Reviewer determines that such claim should be denied in whole or in part,
the Initial Claims Reviewer shall, in writing, notify such claimant within 90
days of receipt of such claim that his or her claim has been denied, unless the
Deputy Administrator determines that additional time, not exceeding 90
additional days, is needed and so notifies the claimant. If the claim is denied,
the Initial Claims Reviewer shall set forth in writing the specific reasons for
such denial and such notification shall:

















- 10 -


94

--------------------------------------------------------------------------------





 
i.
state the reason why the claim is being denied;

ii.
set forth the pertinent sections of the Plan relied upon;

iii.
if applicable, set forth an explanation of any additional material or
information necessary for the claimant to perfect his or her claim; and

iv.
set forth an explanation of how the claimant can obtain review of such denial
under the procedures set forth below.

The claimant may submit written comments, documents, records and other
information relating to the claim for benefits. Further, the claimant shall be
provided, upon request, and free of charge, reasonable access to and copies of,
all documents, records and other information relevant to the claimant’s claim
for benefits.
b.
Appeals. Within 60 days after receipt by the claimant of such notice, such
claimant may request, by mailing or delivery of written notice to the Appeals
Administrator, a review by the Appeals Administrator of the decision denying the
claim. If the claimant fails to request such a review within such 60-day period,
it shall be conclusively determined for all purposes of this Plan that the
denial of such claim by the Initial Claims Reviewer is correct. The Appeals
Administrator shall notify a claimant of its determination on appeal within 90
days after receipt of such notice from the claimant, unless the Appeals
Administrator determines that additional time, not exceeding 90 additional days,
is needed, and so notifies the claimant. If such determination is favorable to
the claimant, it shall be binding and conclusive.

If the claim is denied, the Appeals Administrator shall set forth in writing the
specific reasons for such denial and such notification shall:
i.
state the reason for denial of the claim;

ii.
set forth the pertinent sections of the Plan relied upon; and

iii.
state that the claimant may bring institute legal proceedings, provided the
claimant institutes such legal proceeding within the time periods provided in
Section 3.06.

The claimant shall be provided, upon request, and free of charge, reasonable
access to and copies of, all documents, records and other information relevant
to the claimant’s claim for benefits.
A claim for a benefit under this Section 3.05 shall include any Applicable Claim
as defined in Section 3.06(b).


3.06.     Commencement of Legal Action


a.
An Applicable Claim may not be filed in any court until the claimant has
exhausted the claims review procedures described in Section 3.05, and unless
such claim or action is filed in a





























- 11 -


95

--------------------------------------------------------------------------------





court with jurisdiction over such claim or action no later than the earlier of
(i) 180 days after the mailing or delivery of the adverse determination by the
Appeals Administrator, or (ii) one year after:


i.
in the case of a claim or action to recover benefits allegedly due to a claimant
under the terms of the Plan or to clarify the claimant’s rights to future
benefits under the terms of the Plan, the earliest of (i) the date the first
benefit payment was actually made, (ii) the date the first benefit payment was
allegedly due, and (iii) the date the Plan first repudiated its alleged
obligation to provide such benefits (regardless of whether such repudiation
occurred before or during the administrative review process),

ii.
in the case of a claim or action to enforce an alleged right under the Plan
(other than a right to benefits which are subject to Section 3.06(a)(i)), the
date the Initial Claims Reviewer or Appeals Administrator first denied the
claimant’s request to exercise such right, regardless of whether such denial
occurred during the administrative review process,

iii.
in the case of any other claim or action described in Section 3.06(b)(iv),
below, the earliest date on which the claimant knew or should have known of the
material facts on which such claim or action is based, regardless of whether the
claimant was aware of the legal theory underlying the claim or action,

provided that if a request for administrative review, timely made in accordance
with Section 3.05, is pending before the Initial Claims Reviewer or Appeals
Administrator when the period described in this Section 3.06 expires, the
deadline for filing such claim or action in a court with proper jurisdiction
shall be extended to the date that is 180 days after the mailing or delivery of
the adverse determination by the Appeals Administrator.
The period described by this Section 3.06 is referred to as the “Applicable
Limitations Period.” The Applicable Limitations Period replaces and supersedes
any limitations period ending at a later time that might otherwise be deemed
applicable under state or federal law in the absence of this Section 3.06.
Except as provided in the following two sentences, a claim or action filed after
the expiration of the Applicable Limitations Period shall be deemed time-barred.
The Applicable Limitations Period may be extended by the Administrator or its
designee in his sole discretion upon a showing of exceptional circumstances
that, in the opinion of the Administrator or its designee, provide good cause
for an extension. The exercise of this discretion is committed solely to the
Administrator or its designee and is not subject to review.
b.
For purposes of this Section 3.06, an Applicable Claim is:

i.
a claim or action to recover benefits allegedly due under the provisions of the
Plan or by reason of any law,

ii.
a claim or action to clarify rights to future benefits under the Plan,

iii.
a claim or action to enforce rights under the Plan, or

iv.
any other claim or action that (i) relates to the Plan, and (ii) seeks a remedy,
ruling, or judgment of any kind against the Plan, the Company, the
Administrator, the Initial Claims Reviewer, the Appeals Administrator or any
delegee of the Administrator,









- 12 -


96

--------------------------------------------------------------------------------





Initial Claims Reviewer or Appeals Administrator, or any officer, employee, or
former employee of the Company or other person who acts on behalf of the Plan.
c.
In the event of any Applicable Claim brought by or on behalf of two or more
claimants, this Section 3.06, including the Applicable Limitations Period, shall
apply separately with respect to each claimant.



3.07.     Forum Selection


a.
To the fullest extent permitted by law, any putative class action lawsuit
relating to the Plan, the lawfulness of any Plan provision, the administration
of the Plan, or the performance or non-performance of an Administrator, Deputy
Administrator, Initial Claims Reviewer, Appeals Administrator, their delegees or
any officer, employee or former employee of the Company or other persons who act
on their behalf with respect to the Plan shall be filed in one of the following
jurisdictions: (i) the jurisdiction in which the Plan is principally
administered, which is currently within the territorial boundaries of the
Northern Division of the United States District Court for the Eastern District
of Michigan; or (ii) the jurisdiction in which the largest number of putative
class members resides (or if that jurisdiction cannot be determined the
jurisdiction in which the largest number of class members is reasonably believed
to reside).

b.
If any putative class action within the scope of paragraph (a) above is filed in
a jurisdiction other than one of those described in paragraph (a), or if any
non-class action filed in such a jurisdiction is subsequently amended or altered
to include class action allegations, then the Plan, all parties to such action
that are related to the Plan, including all alleged Participants and
Beneficiaries, shall take all necessary steps to have the action removed to,
transferred to or re-filed in a jurisdiction described in paragraph (a). Such
steps may include, but are not limited to, (i) a joint motion to transfer the
action; or (ii) a joint motion to dismiss the action without prejudice to its
re-filing in a jurisdiction described in paragraph (a), with any applicable time
limits or statutes of limitations applied as if the suit or class action
allegation had originally been filed or asserted in a jurisdiction described in
paragraph (a) at the same time that it was filed or asserted in a jurisdiction
not described therein.

c.
This provision does not relieve any putative class member from any obligation
existing under the Plan or by law to exhaust administrative remedies before
initiating litigation.



3.08.     Expenses
 
Any expense incurred by the Company, the Administrator, Deputy Administrator,
Initial Claims Reviewer, and Appeals Administrator, and their delegees, relative
to the administration of this Plan shall be paid by Dow Inc. and/or may be
deducted from the Deferral Accounts of the Participants as determined by the
Administrator or Deputy Administrator.












- 13 -


97

--------------------------------------------------------------------------------





ARTICLE IV


PARTICIPATION AGREEMENT


4.01.     Participation Agreement


An Eligible Director may elect to defer Eligible Compensation under the Plan by
filing a Participation Agreement with the Deputy Administrator in accordance
with the Plan’s enrollment procedures. An individual shall not be eligible to
file a Participation Agreement unless he or she qualifies as an Eligible
Director for the Plan Year to which the Participation Agreement applies.
A Participation Agreement normally must be filed on or prior to the December 15
(Eastern Standard Time) immediately preceding the Plan Year to which the
Participation Agreement applies. The Administrator, in its sole discretion and
to the extent permitted by Section 409A, may permit: (i) a Participation
Agreement to be filed after the December 15 but on or before the December 31
(Eastern Standard Time) immediately preceding the Plan Year to which the
Participation Agreement applies; and (ii) a newly-eligible Eligible Director to
submit a Participation Agreement within 30 days after the date the Eligible
Director becomes eligible, and deferrals shall commence as soon as practical
thereafter for Eligible Compensation earned after the Deputy Administrator
receives a completed and timely submitted Participation Agreement.
An individual who no longer qualifies as an Eligible Director shall continue to
be a Participant in the Plan until he or she no longer has a Deferral Account
under the Plan.
4.02.     Contents of Participation Agreement


Subject to Article VII, each Participation Agreement shall set forth the amount
of Eligible Compensation for the Plan Year to which the Participation Agreement
relates that is to be deferred under the Plan (the “Deferred Amount”). Each
Participation Agreement shall also set forth a Time of Payment and a Form of
Payment in accordance with the provisions of Article VII. Participation
Agreements are to be completed in a format specified by the Deputy
Administrator. Notwithstanding the foregoing, if a Participant files a
Participation Agreement but fails to designate the Form of Payment or the Time
of Payment for a Deferred Amount in the manner required by the Plan, payment of
such Deferred Amount shall be made in a lump sum or in the month of July
following Separation from Board Service, as applicable.
4.03.     Modification or Revocation of Election by Participant


A Participant may not change the amount of his or her Deferred Amount during a
Plan Year, except as contemplated in the second to last sentence of Section 4.01
(concerning elections for newly Eligible Directors) or unless otherwise
permitted under Section 409A. A Participant’s Participation Agreement may not be
made, modified, or revoked retroactively.












- 14 -


98

--------------------------------------------------------------------------------





ARTICLE V


DEFERRED COMPENSATION


5.01.     Elective Deferred Compensation
The Deferred Amount of a Participant with respect to each Plan Year of
participation in the Plan shall be credited to the Participant’s Deferral
Account as and when such Deferred Amount would otherwise have been paid to the
Participant. An earnings credit shall be applied to the Deferral Account under
Section 6.02 based on a Participant’s investment selection among the
Hypothetical Investment Benchmarks.
For Section 16 Participants who elect to direct their Deferred Amount to the
Hypothetical Investment Benchmark of the Dow Inc. Stock Index Fund (as defined
in Section 6.02(b), below), the Deferred Amount of that Participant with respect
to each Plan Year of participation shall be credited to the Participant’s
Deferral Account in the Hypothetical Investment Benchmark of 125% of Ten Year
Treasury Notes as and when such Deferred Amount would otherwise have been paid
to the Participant; on a quarterly basis (on the last business day of the months
of March, June, September and December), such Deferred Amount shall be
reallocated to the Hypothetical Investment Benchmark of the Dow Inc. Stock Index
Fund.
5.02.     Vesting of Deferral Account


A Participant shall be 100% vested in his or her Deferral Account as of each
Valuation Date.






























- 15 -


99

--------------------------------------------------------------------------------





ARTICLE VI


MAINTENANCE AND INVESTMENT OF ACCOUNTS


6.01.     Maintenance of Accounts


Separate Deferral Accounts shall be maintained for each Participant. More than
one Deferral Account may be maintained for a Participant as necessary to reflect
(a) various Hypothetical Investment Benchmarks and/or (b) separate Participation
Agreements specifying different Times of Payment and Forms of Payment. A
Participant’s Deferral Account(s) shall be utilized solely as a device for the
measurement and determination of the amounts to be paid to the Participant
pursuant to this Plan and shall not constitute or be treated as a trust fund of
any kind. The Deputy Administrator shall determine the balance of each Deferral
Account, as of each Valuation Date, by adjusting the balance of such Deferral
Account as of the immediately preceding Valuation Date to reflect changes in the
value of the deemed investments thereof, credits and debits pursuant to Section
6.02, and distributions pursuant to Article VII with respect to such Deferral
Account since the preceding Valuation Date.
6.02.     Hypothetical Investment Benchmarks


e.
Direction of Hypothetical Investments. Each Participant shall be entitled to
direct the manner in which his or her Deferral Accounts will be deemed to be
invested, selecting among the Hypothetical Investment Benchmarks designated by
the Administrator or the Deputy Administrator acting individually, or their
respective delegates, from time to time, and in accordance with any such rules,
regulations, and procedures as the Administrator or the Deputy Administrator may
establish from time to time. Notwithstanding anything to the contrary herein,
earnings and losses based on a Participant’s investment elections shall begin to
accrue as of the date such Participant’s Deferred Amounts are credited to his or
her Deferral Accounts. Participants, except for Section 16 Participants, can
reallocate among the Hypothetical Investment Benchmarks on a daily basis.
Section 16 Participants can reallocate among the Hypothetical Investment
Benchmarks in accordance with such rules, regulations, and procedures as the
Administrator may establish from time to time.

f.
Dow Inc. Stock Index Fund and DowDuPont Inc. Stock Index Fund.

1.
The Hypothetical Investment Benchmarks available for Deferral Accounts shall
include the “Dow Inc. Stock Index Fund.” The Dow Inc. Stock Index Fund shall
consist of deemed investments in shares of Common Stock, including reinvestment
of dividends and stock splits. Deferred Amounts that are deemed to be invested
in the Dow Inc. Index Fund shall be converted into Phantom Share Units based
upon the Fair Market Value of the Common Stock as of the date(s) the Deferred
Amounts are to be credited to a Deferral Account. The portion of any Deferral
Account that is invested in the Dow Inc. Index Fund shall be credited, as of
each dividend payment date, with additional Phantom Share Units of Common Stock
with respect to cash dividends paid on the Common Stock with record dates during
the period beginning on the day after the most recent preceding Valuation Date
and ending on such Valuation Date.











- 16 -


100

--------------------------------------------------------------------------------





2.
When a reallocation or a distribution of all or a portion of a Deferral Account
that is invested in the Dow Inc. Stock Index Fund is to be made, the balance in
such a Deferral Account shall be determined by multiplying the Fair Market Value
of one share of Common Stock on the most recent Valuation Date preceding the
date of such reallocation or distribution by the number of Phantom Share Units
to be reallocated or distributed. Upon a distribution, the amounts in the Dow
Inc. Stock Index Fund shall be distributed in the form of cash having a value
equal to the Fair Market Value of a comparable number of actual shares of Common
Stock.

3.
In the event of a reorganization, recapitalization, stock split, stock dividend,
combination of shares, merger, consolidation, spinoff or other change in the
corporate structure of Dow Inc., The Dow Chemical Company, or another Company
affecting Common Stock, or a sale by Dow Inc., The Dow Chemical Company, or
another Company of all or part of its assets, or any distribution to
stockholders other than a normal cash dividend, then the Administrator may make
appropriate adjustments to the number of Phantom Share Units credited to any
Deferral Account to the extent that the Administrator deems such adjustments
necessary. The determination of the Administrator as to such adjustments, if
any, to be made shall be conclusive.

4.
Notwithstanding any other provision of this Plan, the Administrator shall adopt
such procedures as it may determine are necessary to ensure that with respect to
any Participant who is actually or potentially subject to section 16(b) of the
Securities Exchange Act of 1934, as amended, the crediting of deemed shares to
his or her Deferral Account is deemed to be an exempt purchase for purposes of
such section 16(b), including, without limitation, requiring that no shares of
Common Stock or cash relating to such deemed shares may be distributed for six
months after being credited to such Deferral Account.

5.
The Hypothetical Investment Benchmarks available for Deferral Accounts shall
also include the “DowDuPont Inc. Stock Index Fund,” but only to the extent that
a Participant’s Deferral Account is deemed to be invested in DowDuPont Inc.
common stock prior to the Spinoff. The DowDuPont Inc. Stock Index Fund shall
consist of deemed investments in the common stock of DowDuPont Inc. or any
successor thereto (as determined by the Administrator in its sole discretion),
including stock splits but not dividends. Dividends shall be deemed to be
invested in the manner determined the Administrator. Similar rules and
procedures as described in this Section 6.02(b) with respect to the Dow Inc.
Stock Index Fund shall apply with respect to the DowDuPont Inc. Stock Index Fund
and its successors, to the extent required by section 16(b) of the Securities
Exchange Act of 1934, as amended, or by rules established by the Administrator.
For the avoidance of doubt: (A) a Participant may not direct that any amounts
allocated to his or her Deferral Account after the Spinoff will be deemed to be
invested in the DowDuPont Inc. Stock Index Fund or any successor thereto; and
(B) amounts deemed to be invested in the DowDuPont Inc. Stock Index Fund prior
to the Spinoff may continue to be deemed to be so invested





















- 17 -


101

--------------------------------------------------------------------------------





following the Spinoff in accordance with rules established by the Administrator.


For purposes of this Section 6.02(b), the "Spinoff" means the separation of Dow
Inc. from DowDuPont Inc. by means of a pro rata distribution of all of the
then-issued and outstanding shares of Common Stock to DowDuPont's stockholders.
















































- 18 -


102

--------------------------------------------------------------------------------





ARTICLE VII


BENEFITS
7.01.     Time and Form of Payment


a.
Time of Payment. Upon the Time of Payment elected by the Participant in the
applicable Participation Agreement for each Deferral Account, Dow Inc. shall pay
to the Participant the balance of such Deferral Account or commence installment
payments from the Deferral Account, in each case, as determined in the manner
set forth in Section 7.01(b) below.

b.
Form of Payment: Dow Inc. shall make cash payments from a Participant’s Deferral
Accounts in the Form of Payment elected by the Participant in the applicable
Participation Agreement for each Deferral Account. Lump sum payments shall
consist of an amount equal to the balance of such Deferral Account determined as
of the most recent Valuation Date preceding the payment date. Installment
payments shall consist of an annual amount equal to (i) the balance of such
Deferral Account as of the most recent Valuation Date preceding the applicable
annual payment date times (ii) a fraction, the numerator of which is one and the
denominator of which is the number of remaining installment years (including the
year for the installment being paid). Each such installment shall be deemed to
be made on a pro rata basis from each of the different deemed investments of the
Deferral Account. Notwithstanding any election by a Participant in a
Participation Agreement or provisions of the Plan to the contrary, in the event
the sum of all benefits payable to the Participant is less than or equal to ten
thousand dollars ($10,000), the Administrator shall pay such benefits in a
single lump sum.



7.02.     Changing Time or Form of Benefit


A Participant may subsequently elect an alternative Time of Payment or Form of
Payment (only to the extent permitted by the Plan at the time of such election)
in a writing filed with the Deputy Administrator at the time and in the manner
required by the Deputy Administrator; provided, however, that:
a.
the election must be made at least twelve (12) months prior to the date the
distribution is scheduled to be made or commence;

b.
a distribution may not be made earlier than at least five (5) years following
the date the distribution would have been made or commenced; and

c.
the election may not cause the payments to be accelerated.



7.03.     Survivor Benefit


Notwithstanding any election by a Participant in a Participation Agreement or
provisions of the Plan to the contrary, if a Participant dies prior to receiving
full payment of his or her Deferral Account(s), Dow Inc. shall pay the remaining
balance (determined as of the most recent Valuation Date preceding death) to the










- 19 -


103

--------------------------------------------------------------------------------





Participant’s Beneficiary or Beneficiaries (as the case may be) in a lump sum in
cash as soon as administratively practicable after the Participant’s death,
provided that such Beneficiary or Beneficiaries shall not have the right to
designate the taxable year of payment.
7.04.     Hardship Withdrawals


Notwithstanding the provisions of Section 7.01 and any elections by a
Participant in a Participation Agreement, a Participant shall be entitled to
early payment of all or part of the balance in his or her Deferral Account(s) in
the event of an Unforeseeable Emergency, in accordance with this Section 7.04. A
distribution pursuant to this Section 7.04 may only be made to the extent
reasonably needed to satisfy the Unforeseeable Emergency need, and may not be
made if such need is or may be relieved (i) through reimbursement or
compensation by insurance or otherwise, (ii) by liquidation of the Participant’s
assets to the extent such liquidation would not itself cause severe financial
hardship, or (iii) by cessation of participation in the Plan. An application for
an early payment under this Section 7.04 shall be made to the Administrator in
such form and in accordance with such procedures as the Administrator shall
determine from time to time. The determination of whether and in what amount a
distribution will be permitted pursuant to this Section 7.04 shall be made by
the Administrator. Upon such an early payment under this Section 7.04 in a Plan
Year, the Participant’s deferral election pursuant to Article IV shall be
cancelled with respect to any Deferred Amounts that would otherwise be deferred
for the remainder of such Plan Year.
7.05.     Change of Control


An Eligible Director may, when completing a Participation Agreement during the
enrollment period, elect that, if a Change of Control occurs, the Participant
shall receive a lump sum payment of the balance of the Deferral Account within
thirty (30) days after the Change of Control. This election is irrevocable and
shall apply to the entire Deferral Account both before and after Separation from
Board Service. The Deferral Account balance shall be determined as of the most
recent Valuation Date preceding the month in which Change of Control occurs. All
Participation Agreements previously filed by a Participant who receives a
distribution under this Section 7.05 shall be null and void (including without
limitation Participation Agreements with respect to Plan Years or performance
periods that have not yet been completed), and such a Participant shall not
thereafter be entitled to file any Participation Agreements under the Plan with
respect to the first Plan Year that begins after such distribution is made.
7.06.     Permitted Accelerations of Distribution


A Participant’s benefits shall be paid earlier than the date(s) specified in
this Article VII under the following circumstances, each only to the extent
permitted under Section 409A:
a.
Ethics Agreement. To the extent necessary for the Participant to comply with an
ethics agreement with the Federal government, and to the extent reasonably
necessary to avoid the violation of applicable Federal, state, or local ethics
law or conflicts of interest law, to the extent permitted by Treas. Reg. §
1.409A-3(j)(4)(iii);

b.
Tax Obligations. To comply with state, local, or foreign tax obligations that
apply to amounts deferred under the Plan before the amounts are paid or made
available to the Participant, to the extent permitted by Treas. Reg. §
1.409A-3(j)(4)(xi);









- 20 -


104

--------------------------------------------------------------------------------





c.
Section 409A Violations. To the extent required to be included in income as a
result of a violation of Section 409A, to the extent permitted by Treas. Reg. §
1.409A-3(j)(4)(vii);

d.
Debt Owed to the Company. To the extent necessary to satisfy a debt of the
Participant to the Company and to the extent permitted by Treas. Reg. §
1.409A-3(j)(4)(xiii), where (i) such debt is incurred in the ordinary course of
the service relationship, (ii) the entire amount used to satisfy such debt in
any fiscal year of the Company does not exceed $5,000, and (iii) the offset
against such debt is made at the same time and in the same amount as such debt
otherwise would have been due and collected from the Participant;

e.
Disputed Amounts. To the extent of any settlement between the Company and the
Participant of an arm’s length bona fide dispute as to the Participant’s right
to a deferred compensation amount under the Plan, and to the extent permitted by
Treas. Reg. § 1.409A-3(j)(4)(xiv), provided that such settlement amount is at
least 25 percent less than the present value of the disputed amount and is not
made at the same time as or proximate to a downturn in the financial health of
Dow Inc.; and

f.
Other Permissible Circumstances. In the sole discretion of the Administrator,
under any other circumstance permitted under Section 409A.



7.07.     Permitted Delays in Distribution


Notwithstanding any other provision of the Plan to the contrary, amounts payable
hereunder may be delayed after the date(s) specified under this Article VII
under the following circumstances, each to the extent permitted under Section
409A:
a.
Federal Securities Laws. Payment may be delayed if the Administrator reasonably
anticipates that the making of a payment would violate Federal securities laws
or other applicable law, provided that the payment is made at the earliest date
at which the Administrator reasonably anticipates that the making of the payment
will not cause such violation; and

b.
Other Events as Permitted by § 409A. Payment may be delayed upon such other
events or conditions as may be permitted in regulations or other guidance issued
under Section 409A.



7.08.     Administrative Provisions Regarding Distributions
a.
Domestic Relations Orders. Upon receipt of a valid domestic relations order, as
determined by the Administrator pursuant to Treas. Reg. § 1.409A-3(j)(4)(ii) and
the domestic relations order procedures applicable to the Plan (the
“Procedures”), that require distribution of all or a portion of a Participant’s
vested benefit under the Plan to an alternate payee, the required
distribution(s) shall be paid to the alternate payee in accordance with such
order, to the extent not already paid to a Participant or Beneficiary. Except as
otherwise provided in the Procedures, however, a domestic relations order shall
be valid with respect to the Plan: (a) only if the Administrator determines that
the Plan is or will be able to, with sufficient certainty and without undue
administrative burden, ascertain the amount of the benefit assigned to









- 21 -


105

--------------------------------------------------------------------------------





the alternate payee and the amount assigned to the Participant under the order;
(b) if the order is a separate interest order, only if it can be interpreted as
providing for an immediate lump sum distribution to the alternate payee of the
portion of the benefit assigned to the alternate payee; and (c) if the order is
a shared payment order, only if it can be interpreted to provide that upon the
death of the alternate payee, the alternate payee’s interest shall revert to the
Participant and not to any contingent alternate payee. In addition, an order
that is approved after payment to the Participant commences shall be valid only
if it is a shared payment order. References in the Plan to Participants shall
include alternate payees to the extent (x) required by an applicable valid
domestic relations order and (y) consistent with the Procedures and the terms of
the Plan.
b.
Incompetence. If the Administrator determines that any person entitled to
receive benefits hereunder is not physically or mentally capable of electing the
time or form, or receiving or acknowledging receipt, of benefits under the Plan,
the Administrator may make benefit payments to the court-appointed legal
guardian of the such person, to an individual who has become the legal guardian
of such person by operation of state law, or to another individual whom the
Administrator determines is the appropriate person to receive such benefits on
behalf of the person entitled to receive benefits.

c.
Unclaimed Payments and Lost or Missing Participants. Benefits that the Plan is
unable to pay because a Participant, Beneficiary, spouse, Domestic Partner, or
other intended recipient has not been located, and benefit payments made by
checks that are not cashed or deposited or by electronic funds transfers or
other payment methods that are not completed and any benefits to which such
benefit payments relate, shall be forfeited if the Plan is not able to locate
the intended recipient, or the payment is not completed, within one year after
the Plan first attempts to make the payment. The Deputy Administrator is
entitled to rely on the last address provided to the Plan by the intended
recipient and has no obligation to search for or ascertain such individual’s
whereabouts.

d.
Incorrect Payment of Benefits. If the Deputy Administrator determines in its
sole discretion that the Plan made an overpayment of the amount of any benefits
due any payee under the Plan, and that a correction is necessary or desirable
under the law, then to the extent permitted by Section 409A, the Plan may
recover the amounts either by requiring the payee to return the excess to the
Plan, by reducing any future Plan payments to the payee, or by any other method
deemed reasonable by the Deputy Administrator.

e.
Administrative Delay. The Deputy Administrator may make payment on any day later
than the date specified in the Plan as a result of administrative delay to the
extent that such payment is treated as being paid on the date specified in the
Plan under Treas. Reg. section 1.409A-3(d), which generally permits payment to
be made later within the same calendar year, or, if later, within 2½ months
following the date specified in the Plan, provided that the Participant is not
permitted to designate the taxable year of payment.

























- 22 -


106

--------------------------------------------------------------------------------





7.09.     Disputed Payments and Refusals to Pay


If a Participant or Beneficiary believes he is entitled to have received a
benefit but has not received payment, the Participant or Beneficiary must accept
any payment made under the Plan and make prompt, reasonable, good faith efforts
to collect the remaining portion of the payment, as determined under Treas. Reg.
§ 1.409A-3(g). For this purpose (and as determined under such regulation),
efforts to collect the payment will be presumed not to be prompt, reasonable,
good faith efforts unless the Participant or Beneficiary provides notice to the
Administrator within 90 days of the latest date upon which the payment could
have been timely made in accordance with the terms of the Plan and the
regulations under Section 409A, and unless, if not paid, the Participant or
Beneficiary takes further enforcement measures within 180 days after such latest
date. The requirements of this Section 7.09 shall be in addition to, and shall
not supersede or be superseded by, the provisions of Section 3.05.








































- 23 -


107

--------------------------------------------------------------------------------





ARTICLE VIII


BENEFICIARY DESIGNATION


8.01.     Beneficiary Designation


Each Participant shall have the right to designate a person, persons or entity
as his or her Beneficiary or Beneficiaries. A Beneficiary designation shall be
made, and may be amended, by the Participant by filing a written designation
with the Deputy Administrator, on such form and in accordance with such
procedures as the Deputy Administrator shall establish from time to time.
8.02.     No Beneficiary Designation


If a Participant fails to designate a Beneficiary as provided above or if all
designated Beneficiaries predecease the Participant or his or her Beneficiary,
then the Participant’s Beneficiary shall be deemed to be the Default
Beneficiary. For purposes of this Section 8.02, “Default Beneficiary” shall mean
the spouse or Domestic Partner of the Participant, if any; (ii) if there is no
spouse or Domestic Partner, the child(ren) of the Participant, if any; and (iii)
if there are no spouse, Domestic Partner or children, the estate of the
Participant.


































- 24 -


108

--------------------------------------------------------------------------------





ARTICLE IX


AMENDMENT AND TERMINATION OF PLAN


9.01.     Amendment


The Board may at any time amend this Plan in whole or in part, provided,
however, that no amendment shall be effective to decrease the balance in any
Deferral Account as accrued at the time of such amendment, nor shall any
amendment otherwise have a retroactive effect.
9.02.     Right to Terminate and Manner of Termination
  
The Board may at any time terminate the Plan with respect to future
Participation Agreements. The Board may also terminate the Plan in its entirety
at any time for any reason, including without limitation if, in its judgment,
the continuance of the Plan, the tax, accounting, or other effects thereof, or
potential payments thereunder would not be in the best interests of Dow Inc.
Upon termination of the Plan, no further deferrals of Eligible Compensation
shall be permitted; however, earnings, gains, and losses shall continue to be
credited to Deferral Accounts in accordance with Article VI until the Deferral
Account balances are fully distributed. Any termination pursuant to this Section
9.02 shall be performed in a manner consistent with the requirements of Section
409A.
































- 25 -


109

--------------------------------------------------------------------------------





ARTICLE X


MISCELLANEOUS


10.01.     Plan is Binding


This Plan shall be binding upon and inure to the benefit of Dow Inc., its
successors, Participants, Beneficiaries, and their respective successors,
assigns (to the extent such assignment is permitted under the Plan), heirs,
personal representatives, executors, administrators, and legatees.
10.02.     Effect of Plan on Service Relationship


Nothing contained herein shall in any manner affect any service relationship
between the Company and any Company service provider, nor shall anything
contained herein be construed to enlarge upon or to add, directly or indirectly,
to the rights of any individual service provider, except the right to become
eligible to become an Eligible Director under the Plan subject to and as
provided in the Plan document.
This Plan does not constitute a contract of employment or service or impose in
the Participant or the Company any right, or obligation, for the Participant to
remain on the Board or otherwise remain a service provider to the Company.
10.03.     Governing Law


The Plan shall be administered, construed and enforced under the laws of the
State of Delaware, the laws of the State of Delaware shall apply, excluding any
conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this provision to the substantive law of
another jurisdiction.
10.04.     Tax Withholding


The Company shall have the right to withhold taxes from any payments made
pursuant to the Plan, or make such other provisions as it deems necessary or
appropriate to satisfy any of its obligations to withhold federal, state, local
or foreign income or other taxes incurred by reason of payments pursuant to the
Plan. In lieu thereof, the Administrator shall have the right, to the extent
permitted by Section 409A and other provisions of law, to withhold the amount of
such taxes from any other sums due or to become due from the Company to the
Participant or any Beneficiary, upon such terms and conditions as the
Administrator may prescribe.
10.05.    Savings Clause


If any provision of the Plan should be held illegal or invalid for any reason,
such illegality or invalidity shall not affect the remaining parts of the Plan,
and the Plan shall be construed and enforced as if such illegal or invalid
provision had never been inserted herein.
10.06.     Notices


No notice, election or communication in connection with the Plan made or
submitted by any Participant, Beneficiary, claimant, or other person shall be
effective unless duly executed and filed with the Deputy Administrator in the
form and manner required by the Deputy Administrator.




- 26 -


110

--------------------------------------------------------------------------------





10.07.     Waiver


No term, condition, or provision of the Plan shall be deemed waived unless the
purported waiver is in writing signed by the Administrator. No waiver signed by
the Administrator shall be deemed a continuing waiver unless so specifically
stated in the writing, and any such waiver shall operate only for the stated
period and only as to the specific term, condition, or provision waived.
10.08.     Reliance on Information Provided


The Company, Administrator, Deputy Administrator, Initial Claims Reviewer,
Appeals Administrator, and any person to whom the Plan’s operation or
administration is delegated may rely conclusively on any advice, opinion,
valuation, or other information furnished by any actuary, accountant, appraiser,
legal counsel, or physician whom such entity or person engages or employs. A
good faith action or omission based on this reliance is binding on all parties,
and no liability can be incurred for it except as the law requires.
10.09.     Plan Interpretation and Section 409A


The Plan shall be construed and interpreted to comply with, or be exempt from,
Section 409A, and all provisions of the Plan shall be construed in a manner
consistent with the requirements for avoiding taxes or penalties under Section
409A. If the Administrator determines that any provision of the Plan is, or
might be, inconsistent with the restrictions imposed by Section 409A, such
provision shall be deemed to be amended to the extent that the Administrator
determines it is necessary to bring it into compliance with Section 409A. Any
such deemed amendment shall be effective as of the earliest date such amendment
is necessary under Section 409A.
Notwithstanding the foregoing, nothing in the Plan shall be interpreted or
construed to transfer any liability for any tax (including a tax or penalty due
as a result of a failure to comply with Section 409A) from a Participant to the
Company or to any other individual or entity. Each installment payment required
under this Plan shall be considered a separate payment for purposes of Section
409A.
Notwithstanding anything in the contrary in the Plan, distributions may not be
made to a Participant who is a Key Employee upon a Separation from Board Service
before the date which is six months after the date of the Key Employee’s
Separation from Board Service (or, if earlier, the date of the Key Employee’s
death). During the period between a Key Employee’s Separation from Board Service
and a distribution pursuant to this Section 10.09, the Key Employees’ Deferral
Accounts shall remain invested among the same Hypothetical Investment Benchmarks
as at the time of the Separation from Board Service, and the Participant shall
retain the right to direct the manner in which his or her Deferral Accounts will
be deemed to be invested. During this time, earnings, gains and losses shall
continue to be credited to Deferral Account balances in accordance with Article
VI until the Deferral Account balances are fully distributed.
For purposes of this Section 10.09,     “Key Employee” shall mean a Participant
who is a key employee within the meaning of Treas. Reg. § 1.409A-1(i), as
determined in accordance with the procedures adopted by the Company.








- 27 -


111

--------------------------------------------------------------------------------





10.10.     Scrivener’s Errors


The Plan shall be applied and interpreted without regard to any scrivener’s
error in this instrument. The determination whether a scrivener’s error has
occurred shall be made by the Administrator in the exercise of its best judgment
and sole discretion, based on its understanding of the intent of Dow Inc. as
settlor of the Plan, and taking into account such evidence, written or oral, as
it deems appropriate or helpful. The Administrator is authorized to correct any
scrivener’s errors discovered in this instrument, retroactively or
prospectively.
10.11.     Privilege


If Dow Inc., The Dow Chemical Company, or other Company (or a person or entity
acting on behalf of Dow Inc., The Dow Chemical Company, or other Company) or an
Administrator, Deputy Administrator, Initial Claims Reviewer, Appeals
Administrator, any delegee of the Administrator, Deputy Administrator, Initial
Claims Reviewer or Appeals Administrator, or any officer, employee, or former
employee of Dow Inc. The Dow Chemical Company, or any other Company (an
“Advisee”) engages an attorney, accountant, actuary, consultant, or other person
or entity to advise the Advisee on issues related to the Plan or the Advisee’s
responsibilities under the Plan (an “Advisor”):
a.
The Advisor’s client is the Advisee and not any Participant, service provider,
Beneficiary, spouse or Domestic Partner, alternate payee, claimant, service
provider, or other person;

b.
The Advisee shall be entitled to preserve the attorney-client privilege and any
other privilege accorded to communications with the Advisor, and all other
rights to maintain confidentiality, to the full extent permitted by law; and

c.
No Participant, service provider, Beneficiary, spouse or Domestic Partner,
alternate payee, claimant, or other person shall be permitted to review any
communication between the Advisee and any of its or his or her Advisors with
respect to whom a privilege applies, unless mandated by a court order.



10.12.     Rules of Construction


For purposes of the Plan, unless the contrary is clearly indicated by the
context:
a.
the use of the masculine gender in this Plan shall also include within its
meaning the feminine gender and vice versa;

b.
the use of the singular shall also include within its meaning the plural and
vice versa;

c.
the word “include” shall mean to include, but not to be limited to;

d.
any reference to a statute or section of a statute shall further be a reference
to any successor or amended statute or section, and any regulations or other
guidance of general applicability issued thereunder;

e.
the title of an officer, employee, or entity used in this Plan (including, but
not limited to, the title(s) referred to in the definitions of Administrator,
Deputy Administrator, Initial Claims Reviewer, and Appeals Administrator), means
the respective officer, employee, or entity of Dow Inc. or The Dow Chemical
Company and means any successor title to such position as such title may be
changed from time to time;







- 28 -


112

--------------------------------------------------------------------------------





f.
references to an Administrator, Deputy Administrator, Appeals Administrator,
Initial Claims Reviewer, officer or employee of Dow Inc. or The Dow Chemical
Company, or other person or entity with responsibility or authority under the
Plan shall include delegees (if any) of such entity or person, with respect to
such entity’s or person’s delegated responsibilities; and

g.
the captions and headings of each article, section, paragraph, and other
provision of the Plan are for convenience and reference only and are not to be
considered in interpreting the terms and conditions of the Plan.



10.13.     Unfunded Plan


This Plan is intended to be an unfunded plan providing deferred compensation.
All payments pursuant to the Plan shall be made from the general assets of Dow
Inc. and no special or separate fund shall be established or other segregation
of assets made to assure payment. No Participant or other person shall have
under any circumstances any interest in any particular property or assets of Dow
Inc., or any other Company as a result of participating in the Plan.
Notwithstanding the foregoing, Dow Inc. may (but shall not be obligated to)
create one or more grantor trusts, the assets of which are subject to the claims
of Dow Inc.’s creditors, to assist it in accumulating funds to pay its
obligations.
10.14.     Nonassignability


Except as specifically set forth in the Plan, neither a Participant nor any
other person shall have any right to commute, sell, assign, transfer, pledge,
anticipate, mortgage or otherwise encumber, transfer, hypothecate or convey in
advance of actual receipt the amounts, if any, payable hereunder, or any part
thereof, which are, and all rights to which are, expressly declared to be
unassignable and non-transferable. No part of the amounts payable shall, prior
to actual payment, be subject to seizure or sequestration for the payment of any
debts, judgments, alimony or separate maintenance owed by a Participant or any
other person, nor be transferable by operation of law in the event of a
Participant’s or any other person’s bankruptcy or insolvency.
10.15.     Underlying Incentive Plans and Programs
Nothing in this Plan shall prevent any Company from modifying, amending or
terminating the compensation or the incentive plans and programs pursuant to
which amounts are earned and which are deferred under this Plan.




















- 29 -


113

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Dow Inc. which has been designated as the sponsor of the
Plan with all of the rights and obligations attendant thereto, has caused this
amended and restated Plan document to be executed in its name and on its behalf
by its officers duly authorized on this 1st day of April, 2019.




 
DOW INC.
 
 
 
/s/ KAREN S. CARTER
 
By: Karen S. Carter
 
 
 
Its: Chief Human Resources Officer

















































































- 30 -


114